In an action, inter alia, to set aside a sale of an interest in a cooperative apartment, and, in effect, to vacate a judgment of possession of the Civil Court of the City of New York, Housing Part, Kings County, dated June 30, 2004, and a warrant of eviction, dated December 28, 2004, the plaintiff appeals from an order of the Supreme Court, Kings County (Douglass, J.), dated January 31, 2005, which, sua sponte, directed dismissal of the complaint.
Ordered that the appeal is dismissed, without costs or disbursements, as no appeal lies as of right from an order that does not decide a motion made on notice, and we decline to grant leave to appeal (see CPLR 5701 [a] [2]; Sholes v Meagher, 100 NY2d 333, 335 [2003]; French v French, 12 AD3d 484 [2004]). Florio, J.P., Crane, Goldstein and Spolzino, JJ., concur.